Citation Nr: 1437088	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a bilateral foot disorder and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected bilateral ankle disabilities. 

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral ankle disabilities. 

4.  Entitlement to an increased rating for service-connected right ankle disability, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for service-connected left ankle disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Oklahoma from September 1984 to September 1990, with active duty training (ADT) from February 25, 1985, to August 5, 1985.  See DD 214; service personnel records.  Service personnel records also show that he had either active duty, active duty for training, or full time training duty from August 17, 1986, to August 31, 1986, and from June 13, 1987, to June 27, 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in March 2008 and April 2009.

The March 2008 rating decision denied the claims for service connection for disorders of the bilateral legs and knees and continued the 10 percent ratings assigned for the service-connected disabilities of the left and right ankles.  The April 2009 rating decision declined to reopen the claim for entitlement to service connection for a bilateral foot disorder.  

The Veteran presented testimony at a videoconference hearing before the undersigned in October 2010.  A transcript is of record.  The Board remanded the claims in April 2011 for additional development.  They have been returned for further appellate review.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The reopened claim for service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2008 rating decision denied a claim of entitlement to service connection for a bilateral foot disorder on the basis that there was no evidence the condition was a direct result of the service-connected bilateral ankle disability and no evidence the condition was incurred in or caused by service.

2.  Additional evidence submitted since March 2008 on the issue of service connection for a bilateral foot disorder is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  A current diagnosis of a bilateral leg disorder is not of record.

4.  There is no probative evidence of record establishing that the Veteran's current bilateral knee disorder was incurred in service, that it is presumptively related to service, or that it is secondary to the service-connected bilateral ankle disabilities. 

5.  Prior to August 5, 2011, the Veteran exhibited normal plantar flexion and dorsiflexion in both ankles.  

6.  As of August 5, 2011, the Veteran's ankles have exhibited limitation of motion that more nearly approximates marked than moderate.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for a bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for a rating in excess of 10 percent for the service-connected right ankle disability have not been met prior to August 5, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (20131). 

5.  The criteria for a rating in excess of 10 percent for the service-connected left ankle disability have not been met prior to August 5, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (20131). 

6.  The criteria for a rating of 20 percent, and no higher, for the service-connected right ankle disability have been met as of August 5, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2013). 

6.  The criteria for a rating of 20 percent, and no higher, for the service-connected left ankle disability have been met as of August 5, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The issue of whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral foot disorder is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed as it pertains to this claim.  

For an increased-compensation claim such as those involving the Veteran's bilateral ankle disabilities, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that the duty to notify was satisfied by a letters sent to the Veteran in December 2007 with regard to the claims for service connection for disorders of the bilateral legs and knees.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the agency of original jurisdiction in March 2008.  The December 2007 letter also provided the appellant pre-adjudication notice regarding the claims for increased ratings.  Additional notice regarding the claims for increased ratings was provided in the January 2009 statement of the case (SOC) and the claims were readjudicated in supplemental SOCs (SSOCs) dated April 2010 and November 2012.  Mayfield, 444 F.3d at 1333. 

The duty to assist was also met in this case.  VA has obtained service treatment and personnel records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations; obtained medical opinions as to the severity of his service-connected disabilities; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

There was also substantial compliance with the Board's April 2011 remand instructions, as the Veteran was asked to identify outstanding medical records pertinent to his claims; the Oklahoma National Guard was contacted to obtained service personnel and treatment records; and a VA examination for the purpose of determining the nature and extent of the service-connected ankle disabilities was conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also April 2011 AMC letter.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims for increased ratings and the claims for service connection for disorders of the bilateral leg and knee at this time.

Claim to Reopen

The Veteran seeks to establish service connection for a bilateral foot disorder.  The RO declined to reopen the claim and continued the denial issued in a prior final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a March 2008 rating decision, the RO denied a claim of entitlement to service connection for a bilateral foot disorder on the basis that there was no evidence the condition was a direct result of the service-connected bilateral ankle disability and no evidence the condition was incurred in or caused by service.  The Veteran did not appeal and the decision became final.  The Veteran filed a claim to reopen in February 2009, and this appeal ensues from the April 2009 rating decision issued by the Muskogee, Oklahoma, RO, which declined to reopen the claim.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the March 2008 denial of service connection for a bilateral foot disorder was that there was no evidence the condition was a direct result of the service-connected bilateral ankle disability and no evidence the condition was incurred in or caused by service.  Evidence added to the record since the March 2008 rating decision includes a May 2009 VA treatment record in which an urgent care physician noted that the Veteran was having chronic foot pain since a 1985 in-service injury and that it was "possible due to his prevuous [sic] leg injury."  

The evidence cited in the preceding paragraph was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot disorder.  Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for a bilateral foot disorder is in order.  For the reasons discussed in the remand section below, additional development of the evidence is needed before the reopened claim is decided.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

At this juncture, the Board notes that service connection for a left ankle disability was granted in an April 1990 rating decision based on the Veteran's period of ADT between February 25, 1985, and August 5, 1985.  Thus, this period of ADT became active military service by virtue of a left ankle disability incurred therein (see 38 U.S.C.A. §§ 101 (2)), and the Veteran acquired the status of Veteran based only on the February 25, 1985, to August 5, 1985, period of ADT.  The Board also notes that it is not clear from the service personnel records obtained from the Oklahoma National Guard whether the Veteran's service between August 17, 1986, and August 31, 1986, and June 13, 1987, and June 27, 1987, was active duty, active duty for training, or full time training duty.  There is no need to remand the claims for service connection for disorders of the bilateral leg and knee in order to clarify whether either of these periods were active duty service since service treatment records obtained do not reveal the Veteran was seen with complaints involving the left knee during either of those time frames, there is no evidence the Veteran currently has a disorder involving either leg, and there was no evidence until x-rays of the knees taken in November 2012 that the Veteran had a disorder involving either knee.  

The Veteran seeks service connection for disorders affecting his right and left legs and right and left knees.  He appears to be basing his claim on secondary service connection, asserting that he has disorders affecting the bilateral leg and bilateral knee as a result of his service-connected bilateral ankle disability.  He contends that there is a direct link between his ankle disability and problems with his knees and legs, and that the altered gait from his ankles caused his bilateral leg and knee problems.  See e.g., February 2009 VA Form 9.  The Veteran testified in October 2010 that his 1985 left tibia stress fracture has resulted in his right leg and knee becoming unstable.  He also reported pain in both legs (tibias) because of the instability in his ankles.  It does not appear that the Veteran has presented any specific argument that his bilateral leg and/or knee problems are directly related to service.  

Service treatment records obtained from the Oklahoma National Guard reveal that the Veteran was seen in March 1985 with complaint of bilateral leg pain.  No findings specific to either leg were made at that time.  See DA Form 5181-R.  He was seen in June 1987 with complaint of left leg pain.  There was no recent trauma or strain reported.  The assessment was acute tendonitis of the left leg.  The Veteran was also seen in June 1987 with complaint of right knee pain after sleeping on a rock.  The assessment was pressure injury of the right knee.  See health records.  The Veteran was also seen in October 1988 with complaint of left leg pain.  The examiner noted that no options were available.  See DD Forms 689.  Service treatment records are devoid of reference to complaint of, or treatment for, problems involving the right leg and/or left knee.  During a February 1989 periodic examination, the Veteran denied cramps in his legs; arthritis, rheumatism or bursitis; lameness; and "trick" or locked knee.  The only complaints noted by the examiner were related to the 1985 fractured left tibia.  See report of medical history.  Clinical evaluation of the Veteran's lower extremities was abnormal in April 1989, but the examiner only noted left lower medial tenderness due to previous tibia fracture in 1985.  See report of medical examination.  

The post-service evidence of record includes both VA and private treatment records.  There is no evidence that the Veteran was treated for complaints or problems involving either leg.  A July 2010 record from Warren Clinic Urgent Care reveals that the Veteran was seen after tripping in the dark at his home the night prior and twisting his left knee.  The diagnosis at that time was left knee strain.  An x-ray contained an impression of no significant radiographic abnormality seen.  

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in November 2012, at which time he reported knee pain, left greater than right, and lower bilateral leg pain.  The fracture to his left tibia sustained in service was noted and the Veteran said his knee and leg pains began when he stepped in a hole in service and fell, and that he also fell while rappelling.  The Veteran also reported his knees bothered him when standing guard duty and marching and that his knee pain started during basic training when he had to low-crawl across rocks, though he denied seeking treatment.  The examiner noted the June 1987 treatment after sleeping on a rock caused right knee pain and the June 1987 treatment due to complaint of pain in his leg.  

Following a detailed physical examination, to include imaging reports that showed left knee tricompartmental degenerative changes with moderate narrowing of the medial tibiofemoral compartment but no definite fracture, and right knee degenerative changes at the medial tibiofemoral compartment and patella, but no definite acute appearing osseous change, it was the November 2012 VA examiner's opinion that it is less likely than not that the Veteran's claimed disabilities of bilateral knee pain and bilateral leg pain are secondary to his military experience, and more likely as not related to the general aging process and his morbid obesity.  The examiner noted that the Veteran's x-rays showed excellent healing of his military acquired fracture with excellent alignment; that it was difficult to give much historical credence to his claim of service connection when every difficult task he had in service (running, rappelling, standing guard, falling in a hole, marching) was individually listed as "that's when it started."  The examiner also noted that the Veteran's visits to the military medics did not show a consistent pain pattern, but are more of a collection of various individual events.  The examiner noted that the Veteran had had multiple x-rays of his ankles over the years and these images have consistently been read as normal until last year, when they began to show mild degenerative changes.  This is more consistent with "normal" degenerative changes as expected with the aging process and his morbid obesity than with the long term effects of a distant well-healed and well-aligned fracture.  The examiner noted that the knee images followed the same pattern of showing mild degenerative changes as he got older and had to carry around more weight.  This opinion is afforded high probative value as it is accompanied by an adequate rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The preponderance of the evidence of record does not support the claim for service connection for a bilateral leg disorder.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board acknowledges the in-service complaints of bilateral leg pain in March 1985 and of left leg pain in June 1987, both during a period of either active duty or active duty training; the in-service complaint of left leg pain in October 1988; the Veteran's post-service complaints of leg pain; and the November 2012 VA examiner's acknowledgement of the Veteran's bilateral leg pain.  Pain alone, however, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no evidence in either the VA or private treatment records that the Veteran has been diagnosed with a disorder involving either leg.  Without evidence of a current diagnosis involving either of the Veteran's legs, service connection is not warranted.  See 38 C.F.R. § 3.303.  

The preponderance of the evidence of record also does not support the claim for service connection for a bilateral knee disorder.  The Board acknowledges the impression of right knee pressure injury in June 1987, during a period of either active duty or active duty training, and the post-service degenerative changes in both knee found on the November 2012 imaging reports.  The only probative evidence of record, however, namely that provided by the November 2012 VA examiner, establishes that the Veteran's current knee disorders are more likely related to age and his morbid obesity than to service or the service-connected bilateral ankle disability.  Given that this is the only probative opinion of record, service connection is not warranted on either a direct or secondary basis.  Service connection is also not warranted on a presumptive basis since there is no evidence of arthritis in either knee within a year of the Veteran's discharge from service.  Rather, the earliest evidence of arthritis in either knee is dated in November 2012.  

As the preponderance of the evidence is against the claims for service connection for disorders of the bilateral leg and bilateral knee, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was originally established for residuals of a fractured left ankle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, with a noncompensable evaluation effective September 8, 1988.  The rating was subsequently increased to 10 percent, effective May 13, 1991.  See April 1990 and September 1992 rating decisions.  

Service connection for right ankle limitation of motion was granted as secondary to the left ankle disability also pursuant to Diagnostic Code 5271 with a 10 percent disability rating effective September 19, 1993.  See September 1993 rating decision.  In the March 2008 rating decision that is the subject of this appeal, the right ankle disability was recharacterized as right ankle condition with degenerative changes and Diagnostic Code 5010 was added in conjunction with Diagnostic Code 5271.  

The Veteran asserts that he is entitled to ratings in excess of 10 percent for his service-connected ankle disabilities, testifying in October 2010 that both ankles had worsened, as evidenced by continued pain and continued swelling.  He also testified that his left ankle gives out and that he had fallen due to a lack of ankle support.  The Veteran indicated that he only received VA treatment for his ankles.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Diagnostic Code 5271 provides the rating criteria for limitation of motion of the ankle.  Moderate limitation of motion of an ankle warrants a 10 percent evaluation; while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion for the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran has been seen at VA with complaints of chronic bilateral ankle pain.  See March 2007 primary care note (described as constant at a level seven); May 2007 primary care note (described as achy, sharp and constant); June 2007 primary care note (pain reported at a level six and described as constant).  An August 2007 rehab medicine note reveals that he reported both ankles were painful and that the left was most painful.  Physical examination revealed decreased range of motion without specific measurement at the ankle and significant pain in the sinus tarsi area of the left ankle.  The assessment was sinus tarsi with ankle arthropathy.  He was given an ankle strap to wear on the left and it was noted he may need bilateral ankle straps in the future.  

The Veteran underwent a VA examination in November 2007, at which time he reported the following problems related to both ankles: weakness when walking; twisting and giving way; morning stiffness; swelling when walking hundreds of yards; giving way when walking; and fatigability when walking a block.  The Veteran denied heat, redness, lack of endurance, locking and dislocation.  He reported constant, localized left ankle pain, which was described as an aching pain at a level eight.  Pain was elicited by physical activity and relieved by rest and medication.  At the time of pain, the Veteran could function with medication.  It was noted that the Veteran was wearing bilateral ankle supports.  Physical examination revealed an elevated scar present at that lateral right ankle measuring about six centimeters by .2 centimeters.  The scar had tenderness and hypopigmentation of less than six square inches.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture.  Physical examination also revealed an abnormal gait, with shuffling, favoring the left ankle.  There was bilateral ankle tenderness but no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Examination of the ankles did not reveal any deformity.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees, bilaterally.  There was no additional limitation of function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no indication of a malunion to the os calcis or of the astralgus on either ankle.  X-rays of the ankles showed degenerative arthritic changes.  The x-rays cited by the VA examiner are of record.  See records from Hillcrest Medical Center.  

The Veteran underwent an ankle conditions DBQ in August 2011, at which time the examiner reported mild degenerative changes of both ankles.  The Veteran reported that both ankles swell all the time and that he had pain in his ankles.  Standing, walking and even sitting were problematic.  He had not taken pain medication in the last five years due to a renal condition.  The Veteran indicated that he did not wear any ankle brace but did wear shoe inserts and walked with a cane.  He had also received a cortisone shot in his left ankle earlier that year.  Range of motion testing was only conducted for left ankle plantar dorsiflexion, which was to 10 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  The left ankle exhibited 10 degrees of post-test dorsiflexion.  There was no additional limitation in range of motion of the ankle following repetitive use testing and no functional loss or functional impairment.  The examiner reported localized tenderness or pain on palpation of the joints/soft tissue of both ankles.  Muscle strength testing was normal for bilateral ankle plantar flexion and bilateral ankle dorsiflexion.  There was bilateral ankle laxity on anterior drawer and talar tilt testing but no ankle ankylosis.  The examiner also noted a slightly curved surgical scar anterior to the lateral malleolus of the right ankle measuring about 5.5 centimeters.  The scar was not painful and/or unstable and the total area was not greater than 39 square centimeters.  The examiner noted that gait was normal.  The Veteran used a cane occasionally and shoe inserts constantly for pain in his feet and ankles.  Imaging studies showed degenerative or traumatic arthritis in both ankles.  The imaging reports are of record.  

The Veteran underwent another ankle conditions DBQ in September 2012, at which time the examiner reported bilateral ankle joint derangement and bilateral ankle degenerative joint disease.  The Veteran complained of bilateral ankle pain "all the time;" and bilateral morning stiffness, which improved after being up a while.  Upon further questioning, the examiner clarified that the Veteran had pain if standing or on weight bearing, but was pain free at rest and sitting.  The examiner noted that the Veteran had a cane but did not bring it to the examination and that he had no problems doing his job as a bailiff.  The Veteran was also able to do yard work and church work in his time off.  Range of motion testing revealed bilateral ankle plantar flexion to 40 degrees and bilateral ankle dorsiflexion to five degrees, all without objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions and post-test bilateral plantar flexion to 40 degrees and post-test bilateral dorsiflexion to five degrees.  There was no additional limitation of motion of the ankle following repetitive use testing and no functional loss and/or functional impairment of either ankle.  The examiner noted localized tenderness or pain on palpation of the joints/soft tissues of both ankles.  Muscle strength testing was normal for bilateral ankle plantar flexion and bilateral ankle dorsiflexion.  There was no laxity in either ankle on anterior drawer test and no laxity on the right during talar tilt test, but there was laxity on the left with the latter test.  There was no ankylosis in either ankle.  The examiner noted a well-healed, small scar on the right lateral malleolus.  It was not painful and/or unstable and it was not greater than 39 square centimeters.  No assistive devices were noted.  Imaging reports were reported by the examiner as showing bilateral degenerative or traumatic arthritis.  The ankle condition did not impact the Veteran's ability to work.  The examiner noted that the Veteran ambulated without any difficulty.  When he first came into the exam room, he had a very slight limp.  When he left he walked down the hall 100 feet to the elevator in normal fashion, with normal speed and balance.  He failed to demonstrate any evidence of incoordination, weakened movement, or excess fatigability.  During the course of the examination, the Veteran was in and out of a chance and up and down on the exam table without any difficulty and in a normal fashion.  The examiner also reported that the Veteran indicated his ankles were tender to touch, even gentle palpation.  He indicated the ankle mortise area.  There was no tenderness over either malleolus on either foot and vascular and sensory exam revealed good pulses, temperature, skin condition and sensitivity to monofilament testing on the lower legs and feet.  There was no edema.  

The Board has considered the Veteran's statements regarding his bilateral ankle disability and finds that they are competent and credible.  The preponderance of the evidence, however, is against the assignment of ratings in excess of 10 percent for either ankle prior to August 5, 2011, the date on which the Veteran underwent an ankle conditions DBQ.  This is so because the only range of motion testing conducted prior to this date was during the November 2007 VA examination, at which time both ankles exhibited normal motion on both plantar flexion and dorsiflexion.  See also 38 U.S.C.A. § 4.71a, Plate II.  The Board has considered the other diagnostic codes related to the ankles to determine whether an increased rating is warranted for either ankle prior to August 5, 2011, under these provisions.  The remaining diagnostic codes, however, are not for application in this case as there is no evidence of ankylosis in either ankle (Diagnostic Code 5270) or subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or astagalectomy (Diagnostic Code 5274).  See VA and private treatment records; VA imaging reports; VA examination report.

The evidence does support the assignment of a 20 percent rating for both ankles as of August 5, 2011.  This is so because the Veteran was only able to plantar flex his left ankle to 10 degrees, which is 35 degrees less than normal, and the Board will resolve reasonable doubt in his favor that his right ankle, which was not tested for reasons that are unclear to the Board, would have exhibited the same limitation.  In addition, the Veteran was only able to achieve five degrees of bilateral dorsiflexion at the time of the September 2012 ankle conditions DBQ, which represents 15 degrees less than normal.  See also 38 U.S.C.A. § 4.71a, Plate II.  These measurements more nearly approximate marked limitation of motion required for the assignment of a 20 percent rating.  

The Board has considered the other diagnostic codes related to the ankles to determine whether ratings in excess of 20 percent are warranted as of August 5, 2011.  Only one diagnostic code higher than 20 percent is provided under the remaining diagnostic codes, namely a 40 percent rating for ankylosis in plantar flexion at more than 40º, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity under Diagnostic Code 5270.  This diagnostic code is not for application in this case as there is no evidence of ankylosis in either of the Veteran's ankles.  See VA and private treatment records; VA imaging reports; VA examination reports.

The Board has considered whether a separate rating is warranted for the surgical scar associated with the right ankle disability. Although the scar was noted to be tender and hypopigmented at the time of the November 2007 VA examination, it involves a very small area and is not deep, unstable, or painful on examination.  See 38 C.F.R. § 4.119, Diagnostic Codes 7801-7805 (2007); 73 F.R. 54708 (Sep. 23, 2008); see also VA and private treatment records; VA examination reports.  Accordingly, a separate compensable rating for the right ankle scar is not warranted.

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected bilateral ankle disability picture is not so unusual or exceptional in nature as to render the 10 percent rating assigned prior to August 5, 2011, and 20 percent rating assigned as of August 5, 2011, inadequate at any time during the period on appeal.  The Veteran's service-connected bilateral ankle disability is evaluated under the Schedule of Ratings for the Musculoskeletal System, specifically the ankles, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's bilateral ankle disability is manifested by subjective and objective evidence of pain and limited motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent rating assigned prior to August 5, 2011, and the 20 percent rating assigned as of August 5, 2011.  Ratings in excess of 10 and 20 percent are provided for certain manifestations of an ankle disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 10 percent rating assigned prior to August 5, 2011, and the 20 percent rating assigned as of August 5, 2011, more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a bilateral foot disorder is granted.  

Service connection for a bilateral leg disorder is denied.

Service connection for a bilateral knee disorder is denied.  

A rating in excess of 10 percent for the service-connected right ankle disability is denied prior to August 5, 2011. 

A rating in excess of 10 percent for the service-connected left ankle disability is denied prior to August 5, 2011. 

A rating of 20 percent, but no higher, is granted for the service-connected right ankle disability as of August 5, 2011.  

A rating of 20 percent, but no higher, is granted for the service-connected left ankle disability as of August 5, 2011.  


REMAND

The Veteran's reopened claim was not adjudicated by the AOJ in the first instance, in either the rating decision that is the subject of this appeal or in any of the SOCs or SSOCs issued pertaining to this claim.  Consequently, due process mandates that this matter be remanded in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The opinion rendered by the examiner who conducted the September 2012 VA ankle conditions DBQ does not adequately address whether service connection is warranted on a secondary basis.  This must be rectified on remand and additional VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Central Arkansas Healthcare System, Oklahoma City VAMC, and Muskogee VAMC, dated since April 2011, and from the Tulsa outpatient clinic, dated since July 2012.  

2.  Schedule the Veteran for a VA foot examination.  The examiner must review the claims file and all relevant electronic medical records.  All necessary tests should be conducted and all clinical findings reported in detail.

A detailed history should be obtained from the Veteran and the examiner is requested to provide an opinion as to the diagnosis of all foot disorders found to be present.

The examiner is to provide answers to the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral ankle disability caused any diagnosed foot disorder? 

(b) If the answer to (a) is no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral ankle disability aggravated (i.e., caused an increase in severity of) any diagnosed foot disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of foot disability (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


